Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

VOTING AND SUPPORT AGREEMENT, dated as of July 1, 2018 (this “Agreement”), among
Dell Technologies Inc., a Delaware corporation (the “Company”) and each of the
following stockholders of the Company (hereinafter severally referred to as a
“Stockholder” and collectively referred to as the “Stockholders”): Michael S.
Dell, an individual; the Susan Lieberman Dell Separate Property Trust (the “SLD
Trust” and together with Michael S. Dell, the “MD Stockholders”); MSDC Denali
Investors, L.P., a Delaware limited partnership (“MSDC Denali Investors”); MSDC
Denali EIV, LLC, a Delaware limited liability company (“MSDC Denali EIV” and
together with MSDC Denali Investors, the “MSD Partners Stockholders”); Silver
Lake Partners III, L.P., a Delaware limited partnership (“SLP III”); Silver Lake
Technology Investors III, L.P., a Delaware limited partnership (“SLTI III”);
Silver Lake Partners IV, L.P., a Delaware limited partnership (“SLP IV”); Silver
Lake Technology Investors IV, L.P., a Delaware limited partnership (“SLTI IV”);
and SLP Denali Co-Invest, L.P., a Delaware limited partnership (“SLP Denali
Co-Invest” and together with SLP III, SLTI III, SLP IV and SLTI IV, the “SLP
Stockholders”). Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Merger Agreement (as defined below).

WHEREAS, concurrently herewith, the Company and Teton Merger Sub Inc., a
Delaware corporation and a wholly owned subsidiary of the Company (“Merger
Sub”), are entering into an Agreement and Plan of Merger (as it may be amended
from time to time, the “Merger Agreement”), pursuant to which (among other
things and subject to the terms and conditions set forth therein) (i) Merger Sub
will merge with and into the Company (the “Merger”) and (ii) all outstanding
shares of Class V Common Stock of the Company shall be canceled and converted
into the right to receive, subject to the terms and conditions of the Merger
Agreement, shares of Class C Common Stock of the Company or, at the election of
the holder, cash consideration (subject to proration as described in the Merger
Agreement);

WHEREAS, a special committee (the “Special Committee”) of the Board of Directors
of the Company has, by the unanimous vote of all of its members, (i) determined
that it is in the best interests of holders of Class V Common Stock of the
Company, and declared it advisable, for the Company to enter into the Merger
Agreement, (ii) recommended that the Board of Directors of Company (the “Company
Board”) adopt the Merger Agreement and approve the execution, delivery and
performance of the Merger Agreement by the Company and the consummation of the
Merger and the other transactions contemplated by the Merger Agreement,
including the adoption of the Amended and Restated Charter, and (iii) resolved
to recommend adoption of the Merger Agreement and the Amended and Restated
Charter by the holders of Class V Common Stock of the Company;

WHEREAS, the Company Board has, by the unanimous vote of all of the directors
voting thereon, (i) determined that it is in the best interests of the Company
and its stockholders, and declared it advisable, for the Company to enter into
the Merger Agreement, (ii) adopted the Merger Agreement and the Amended and
Restated Charter and approved the execution, delivery and performance of the
Merger Agreement by Company and the consummation of the Merger and the other
transactions contemplated by the Merger Agreement and (iii) resolved to
recommend adoption of the Merger Agreement and the Amended and Restated Charter
by the stockholders of the Company;



--------------------------------------------------------------------------------

WHEREAS, each Stockholder is the record and beneficial owner of the number of
shares of capital stock of the Company set forth opposite such Stockholder’s
name on Exhibit A hereto (together with such additional shares of capital stock
of the Company that become beneficially owned (within the meaning of Rule 13d–3
promulgated under the Exchange Act) by such Stockholder, whether upon the
exercise of options, conversion of convertible securities or otherwise, after
the date hereof and prior to the earlier of the Closing or the termination of
this Agreement, the “Covered Shares”);

WHEREAS, in order to induce the Company to enter into the Merger Agreement and
proceed with the Merger, the Company and the Stockholders are entering into this
Agreement; and

WHEREAS, each of the Stockholders acknowledges that the Company is entering into
the Merger Agreement in reliance on the representations, warranties, covenants
and other agreements of the Stockholders set forth in this Agreement and would
not enter into the Merger Agreement if the Stockholders did not enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and each of the Stockholders hereby agree as follows:

1. Agreement to Vote. Each of the Stockholders agrees that it shall, and shall
cause any other holder of record of any Covered Shares to, at any meeting of the
stockholders of the Company (whether annual or special and whether or not an
adjourned or postponed meeting) or in any other circumstances upon which a vote,
consent or other approval of the Stockholders is sought (i) when a meeting is
held, appear at such meeting or otherwise cause the Covered Shares to be counted
as present thereat for the purpose of establishing a quorum; (ii) vote (or cause
to be voted, including by proxy or by delivering a written consent) all Covered
Shares in favor of (x) the Merger and the adoption of the Merger Agreement and
each of the other transactions contemplated by the Merger Agreement, including,
without limitation, the adoption of an amended and restated certificate of
incorporation of the Company substantially in the form attached as Exhibit A to
the Merger Agreement (collectively, the “Transactions”), and (y) approval of any
proposal to adjourn or postpone such meeting to a later date, if there are not
sufficient votes for the adoption of the Merger Agreement on the date on which
such meeting is held; and (iii) vote (or cause to be voted) all Covered Shares
against any other proposal, action or agreement that could reasonably be
expected to impede, interfere with, delay, postpone or adversely affect the
Merger or any of the Transactions in any material respect. Each of the
Stockholders agrees to waive, and to not exercise, any appraisal rights that may
be available under Delaware law with respect to the Merger. Except as set forth
in this Section 1, the Stockholders shall not be restricted from voting in favor
of, against or abstaining with respect to any matter presented to the
stockholders of the Company. In addition, nothing in this Agreement shall limit
the right of any Stockholder to vote any Covered Shares in connection with the
election of directors.

2. Consent to the Transactions. Pursuant to Section 3.3 of that certain Amended
and Restated Sponsor Stockholders Agreement, dated as of September 7, 2016, by
and among the Company, its Specified Subsidiaries (as defined therein) and each
of the Stockholders (as

 

2



--------------------------------------------------------------------------------

amended restated, supplemented or otherwise modified in accordance with the
terms thereof, the “Sponsor Stockholders Agreement”), the MD Stockholders and
the SLP Stockholders hereby consent to and provide their respective written
approval of the Merger Agreement, the Merger and each of the Transactions.
Without limiting the generality of the foregoing, the MD Stockholders and the
SLP Stockholders hereby consent to and provide their respective written approval
of the Company voting to approve and/or providing any consent (and causing the
Company’s Subsidiaries to approve and/or provide consent), as a holder of common
stock or other securities of VMware, Inc., to the payment by VMware, Inc. of the
cash dividends contemplated by the Merger Agreement.

3. Amendments to Company Security Holder Agreements. Each of the Company and the
Stockholders hereby agrees to (and in the case of the Company, agrees to cause
its Specified Subsidiaries (as defined in the Sponsor Stockholders Agreement),
to the extent necessary, to) execute and deliver, or cause to be executed and
delivered, such additional instruments, and to take such further actions, as may
reasonably be required to amend, conditioned on and effective upon the
consummation of the Merger, (i) the Sponsor Stockholders Agreement, (ii) that
certain Amended and Restated Class A Stockholders Agreement, dated as of
September 7, 2016, by and among the Company, the Stockholders and the New
Class A Stockholders (as defined therein), (iii) that certain Class C
Stockholders Agreement, dated as of September 7, 2016, by and among the Company,
the Stockholders and the New Class C Stockholders (as defined therein), (iv)
that certain Amended and Restated Management Stockholders Agreement, dated as of
September 7, 2016, by and among the Company, the Stockholders and the Management
Stockholders (as defined therein), and (v) that certain Amended and Restated
Registration Rights Agreement, dated as of September 7, 2016, by and among the
Company, the Stockholders, the Temasek Stockholder (as defined therein) and the
Management Stockholders (as defined therein), in each case, to reflect the terms
applicable to such agreement as set forth in Exhibit B hereto.

4. No Transfer of Shares. Except in accordance with the terms of this Agreement,
each of the Stockholders hereby covenants and agrees that during the period from
the date of this Agreement through the date on which the Merger is consummated,
such Stockholder will not (i) sell, transfer, pledge, encumber, assign or
otherwise dispose of (“Transfer”) any of the Covered Shares, (ii) enter into any
legally binding contract, option or other arrangement or undertaking providing
for the Transfer of any Covered Shares, (iii) deposit any of the Covered Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to the Covered Shares or grant any proxy or power of attorney with respect
thereto that is inconsistent with this Agreement, or (iv) knowingly take any
action that would make any representation or warranty of any of the Stockholders
contained herein untrue or incorrect or have the effect of preventing or
disabling any of the Stockholders from performing his or its obligations under
this Agreement. The foregoing restrictions on Transfers of Covered Shares shall
not prohibit any such Transfers by any Stockholder (a) in connection with the
consummation of the Merger or (b) to a Permitted Transferee (as defined in the
Sponsor Stockholder Agreement), provided that such Permitted Transferee shall
have agreed to be bound by the terms of this Agreement pursuant to an instrument
in form and substance reasonably satisfactory to the Special Committee.

 

3



--------------------------------------------------------------------------------

5. Termination. This Agreement shall terminate upon the termination of the
Merger Agreement in accordance with its terms; provided that nothing herein
shall relieve any party hereto from liability for any breach of this Agreement
prior to any such termination.

6. Representations and Warranties.

(a) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Stockholders as follows:

(i) Valid Existence. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite corporate power and authority and all
necessary governmental approvals to own, lease and operate its properties and to
carry on its business as it is now being conducted.

(ii) Authority Relative to This Agreement. The Company has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement by the Company have been duly and validly authorized by all
necessary corporate action and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement. This Agreement has been duly
and validly authorized, executed and delivered by the Company and, assuming due
authorization, execution and delivery by each of the Stockholders, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
Laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

(b) Representations and Warranties of each Stockholder. Each Stockholder on its
own behalf, severally and not jointly, hereby represents and warrants as
follows:

(i) Existence, Power; Binding Agreement. Each of the Stockholders (other than
Michael S. Dell) is validly existing and in good standing under the laws of the
jurisdiction of its formation or, in the case of a Stockholder that is a trust,
the jurisdiction of its domicile, and has the requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. Michael S. Dell has full power
and authority to execute and deliver this Agreement, to perform his obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by each of the Stockholders
and, assuming due authorization, execution and delivery by the Company,
constitutes a legal, valid and binding obligation of each of the Stockholders,
enforceable against each of the Stockholders in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar Laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at law). Michael S.
Dell has delivered to the Company and the other Stockholders a duly executed
copy of a spousal consent in the form attached hereto as Exhibit C.

 

4



--------------------------------------------------------------------------------

(ii) No Conflicts. Except for filings required under, and compliance with other
applicable requirements of, the Exchange Act and the rules and regulations of
the NYSE, (A) no filing with, and no permit, authorization, consent or approval
of, any Governmental Entity is necessary on the part of any of the Stockholders
for the execution and delivery of this Agreement by any of the Stockholders and
the consummation by any of the Stockholders of the transactions contemplated
hereby and (B) neither the execution and delivery of this Agreement by the
Stockholders nor the consummation by the Stockholders of the transactions
contemplated hereby or compliance by the Stockholders with any of the provisions
hereof shall (1) in the case of any Stockholder (other than Michael S. Dell),
conflict with or violate any provision of its certificate of formation or
operating agreement (or similar organizational documents), (2) result in any
breach or violation of, or constitute a default (or an event which, with notice
or lapse of time or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a Lien on any property or asset of any of the Stockholders
pursuant to any Contract to which any of the Stockholders is a party or by which
any of the Stockholders or any property or asset of any of the Stockholders is
bound or affected, or (3) violate any Law, judgment, order or decree applicable
to any of the Stockholders or any of its or his properties or assets, except in
the case of (2) or (3) for violations, breaches or defaults that would not in
the aggregate materially impair the ability of any of the Stockholders to
perform its obligations hereunder.

(iii) No Inconsistent Agreements. Each Stockholder (A) has not entered into any
voting agreement or voting trust, with respect to the Covered Shares (except for
the Sponsor Stockholders Agreement), (B) has not granted a proxy or power of
attorney with respect to the Covered Shares that is inconsistent with its
obligations pursuant to this Agreement and (C) has not entered into any
agreement or undertaking that is otherwise inconsistent with its obligations
pursuant to this Agreement.

(iv) Covered Shares. As of the date hereof, each Stockholder is the record and
beneficial owner of, and has good and valid title to, all of its Covered Shares.
As of the date hereof, each Stockholder has full voting power, full power of
disposition, full power to issue instructions with respect to the matters set
forth herein and full power to agree to all of the matters set forth in this
Agreement, in each case, with respect to all of its Covered Shares. Except as
disclosed in the Company’s most recent proxy statement filed with the Securities
and Exchange Commission, none of the Stockholders own any options, phantom
equity awards, warrants, or equity interests or shares of the Company other than
the Covered Shares.

7. Certain Covenants of the Company. The Company hereby covenants and agrees
that it will not, without the prior written consent of the SLP Stockholders,
consummate the Merger or file a Form 8-A with the SEC registering with the SEC
any shares of Class C Common Stock of the Company, in each case, prior to the
75th day after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

8. Fiduciary Duties. Notwithstanding anything in this Agreement to the contrary,
nothing herein shall be construed to limit or affect any action taken by Michael
S. Dell acting in his capacity as a director of the Company and in compliance
with the Merger Agreement.

9. Amendment. This Agreement may not be amended except with the Special
Committee’s prior written consent and by an instrument in writing signed by each
of the parties hereto.

10. Non-Survival of Representations and Warranties. The respective
representations and warranties of the Stockholders and the Company contained
herein shall not survive the closing of the transactions contemplated hereby and
by the Merger Agreement.

11. Notices. Each party hereto agrees that notice or the service of process in
any action, suit or proceeding arising out of or relating to this Agreement
shall be properly served or delivered if delivered to the addresses of the
parties set forth in, and in the manner contemplated by, the Sponsor
Stockholders Agreement.

12. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

13. Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties hereto with respect to the subject matter hereof. This Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of law or otherwise by any party hereto without the prior
written consent of the other parties hereto; provided, however, that no such
assignment shall relieve the assigning party of its obligations hereunder if
such assignee does not perform such obligations.

14. Rules of Construction. The parties to this Agreement have been represented
by counsel during the negotiation and execution of this Agreement and waive the
application of any Laws or rules of construction providing that ambiguities in
any agreement or other document will be construed against the party drafting
such agreement or other document.

15. Governing Law; Consent to Jurisdiction. (a) This Agreement, and all claims
or causes of action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement) shall be
governed by, and construed, interpreted and enforced in accordance with, the
Laws of the State of Delaware, without regard to conflict of laws principles.

 

6



--------------------------------------------------------------------------------

(b) Any legal action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be heard and determined
exclusively in the Court of Chancery of the State of Delaware or, in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the federal courts of the United
States of America located in the State of Delaware. Each party hereto hereby
irrevocably (i) submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or federal courts of the United States of America
located in the State of Delaware in respect of any legal action, suit or
proceeding arising out of or relating to this Agreement and (ii) waives, and
agrees not to assert, as a defense in any such action, suit or proceeding, any
claim that it is not subject personally to the jurisdiction of such courts, that
its property is exempt or immune from attachment or execution, that the action,
suit or proceeding is brought in an inconvenient forum, that the venue of
action, suit or proceeding is improper or that this Agreement or the
transactions contemplated hereby may not be enforced in or by such courts.

(c) To the fullest extent permitted by law, each party hereto agrees that notice
or the service of process in any action, suit or proceeding arising out of or
relating to this Agreement shall be properly served or delivered if delivered in
the manner contemplated by Section 11.

(d) The consents to jurisdiction set forth in this Section 15 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this Section 15 and
shall not be deemed to confer rights on any person other than the parties
hereto. The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law.

16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

17. Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to specific performance of the terms hereof and injunctive and other equitable
relief, in addition to any other remedy at law or equity, without posting any
bond or other undertaking.

18. Relationship of the Trustee. The parties acknowledge and agree that in the
case of any party which is a trust, (i) the trustee of such trust is entering
into this Agreement and in its representative capacity as trustee only and not
in its individual capacity; (ii) the trustee (in its capacity as trustee) shall
have no personal liability under or arising out of this Agreement; and (iii) all
payments to be made by a trust pursuant to this Agreement shall be made solely
from the assets of the applicable trust and not from the personal assets of the
trustee.

 

7



--------------------------------------------------------------------------------

19. Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

20. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterpart, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the
same.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each of the Stockholders have executed or
caused to be executed this Agreement as of the date first written above.

 

COMPANY:   DELL TECHNOLOGIES INC.   By:  

/s/ Thomas W. Sweet

  Name:   Thomas W. Sweet   Title:   Executive Vice President and     Chief
Financial Officer  

[Voting and Support Agreement Signature Page]



--------------------------------------------------------------------------------

STOCKHOLDERS:

/s/ Michael S. Dell

Michael S. Dell SUSAN LIEBERMAN DELL SEPARATE PROPERTY TRUST By:  

/s/ Marc R. Lisker

Name:   Marc R. Lisker Title:   President, Hexagon Trust Company MSDC DENALI
INVESTORS, L.P. By: MSDC Denali (GP), LLC, its General Partner By:  

/s/ Marc R. Lisker

Name:   Marc R. Lisker Title:   Authorized Signatory MSDC DENALI EIV, LLC By:
MSDC Denali (GP), LLC, its General Partner By:  

/s/ Marc R. Lisker

Name:   Marc R. Lisker Title:   Authorized Signatory

[Voting and Support Agreement Signature Page]



--------------------------------------------------------------------------------

SILVER LAKE PARTNERS III, L.P. By: Silver Lake Technology Associates, III, L.P.,
its general partner By: SLTA III (GP), L.L.C., its general partner By: Silver
Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

Name:   Egon Durban Title:   Managing Director SILVER LAKE TECHNOLOGY INVESTORS
III, L.P. By: Silver Lake Technology Associates, III, L.P., its general partner
By: SLTA III (GP), L.L.C., its general partner By: Silver Lake Group, L.L.C.,
its managing member By:  

/s/ Egon Durban

Name:   Egon Durban Title:   Managing Director SILVER LAKE PARTNERS IV, L.P. By:
Silver Lake Technology Associates IV, L.P., its general partner By: SLTA IV
(GP), L.L.C., its general partner By: Silver Lake Group, L.L.C., its managing
member By:  

/s/ Egon Durban

Name:   Egon Durban Title:   Managing Director

[Voting and Support Agreement Signature Page]



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY INVESTORS IV, L.P. By: Silver Lake Technology Associates
IV, L.P., its general partner By: SLTA IV (GP), L.L.C., its general partner By:
Silver Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

Name:   Egon Durban Title:   Managing Director SLP DENALI CO-INVEST, L.P. By:
SLP Denali Co-Invest GP, L.L.C., its general partner By: Silver Lake Technology
Associates, III, L.P., its managing member By: SLTA III (GP), L.L.C., its
general partner By: Silver Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

Name:   Egon Durban Title:   Managing Director

[Voting and Support Agreement Signature Page]



--------------------------------------------------------------------------------

Exhibit A

 

Name of Stockholder

   Class A
Common Stock      Class B
Common Stock      Class C
Common Stock  

Michael S. Dell

     339,950,310        —          526,921  

Susan Lieberman Dell Separate Property Trust

     32,890,896        —          —    

MSDC Denali Investors, L.P.

     31,856,436        —          —    

MSDC Denali EIV, LLC

     1,593,068        —          —    

Silver Lake Partners III, L.P.

     —          59,317,156        —    

Silver Lake Technology Investors III, L.P.

     —          1,693,974        —    

Silver Lake Partners IV, L.P.

     —          40,084,313        —    

Silver Lake Technology Investors IV, L.P.

     —          589,774        —    

SLP Denali Co-Invest, L.P.

     —          35,301,641        —    



--------------------------------------------------------------------------------

Exhibit B

IPO Definitions

 

  •   Except as specified below, the consummation of the Merger shall be treated
as an “IPO” in each of the Sponsor Stockholders Agreement, the Class C
Stockholders Agreement, the Class A Stockholders Agreement and the Registration
Rights Agreement (collectively, the “Specified Agreements”), it being understood
for the avoidance of doubt that no Registrable Securities (for purposes of the
Registration Rights Agreement) shall be sold in the IPO.

 

  •   The term “Minimum Float IPO” in the Sponsor Stockholders Agreement shall
be defined to mean the IPO and, accordingly, the consummation of the Merger
shall be treated as a “Minimum Float IPO” in the Sponsor Stockholders Agreement.

IPO Blackout Period

 

  •   The IPO lock-up periods in the Specified Agreements shall apply with
respect to the 180-day period immediately following the Merger as if it were an
“IPO” as to which a lock-up is requested or required, but with exceptions for
transfers to permitted transferees, as set forth below:

 

  •   Section 3.6 (Black-Out Periods) of the Class A Stockholders Agreement
shall apply to the period immediately following the Merger to prohibit transfers
and other actions as provided in such Section 3.6, and no New Class A
Stockholders may be released from such prohibition other than with the written
consent of the MD Stockholders, the SLP Stockholders and the Company (such
Company consent to require approval of the Special Committee) (the “Required
Consents”), provided that each New Class A Stockholder may transfer Shares to a
Permitted Transferee thereof (each such term as defined in the Class A
Stockholders Agreement) who becomes party to the Class A Stockholders Agreement
and bound thereby, including by such section.

 

  •   Section 3.6 (Black-Out Periods) of the Class C Stockholders Agreement
shall apply to the period immediately following the Merger to prohibit transfers
and other actions as provided in such Section 3.6 and no New Class C
Stockholders, may be released from such prohibition other than with the Required
Consents, provided that each New Class C Stockholder may transfer DTI Securities
to a Permitted Transferee thereof (each such term as defined in the Class C
Stockholders Agreement) who becomes party to the Class C Stockholders Agreement
and bound thereby, including by such section.

 

  •   Section 2.14(a) (IPO Blackout Period) of the Registration Rights Agreement
shall apply to the period immediately following the Merger to prohibit transfers
and other actions as provided in such Section 2.14(a), and no Holder may be
released from such prohibition other than with the Required Consents, provided
that each Holder may transfer Registrable Securities to a Permitted Transferee
thereof, or in the case of Temasek, to a Permitted Temasek Transferee thereof,
(each such term as defined in the Registration Rights Agreement) who becomes a
party to the Registration Rights Agreement and bound thereby, including by such
section.



--------------------------------------------------------------------------------

  •   However, if any of the foregoing lock-up provisions related to the 180-day
period immediately following the Merger is waived in whole or in part with
respect to the MD Stockholders, the MSD Partners Stockholders or the SLP
Stockholders, each other stockholder of the Company that is subject to such
lock-up provision or subject to the 180-day lock-up described below under
“Management Stockholders Agreement Matters” shall be correspondingly released
(without duplication of any other release provision) from such lock-up provision
with respect to a pro rata portion of the Company vested common stock and number
of shares underlying vested, in-the-money stock options held by such other
stockholder. In addition, except as Temasek shall otherwise agree, the foregoing
lock-up provisions will not prohibit Temasek from making transfers in accordance
with the terms and conditions of the Class C Stockholders Agreement after
October 29, 2018 and prior to the end of such lock-up period, subject to the MD
Stockholders’ right of first offer contained in the Class C Stockholders
Agreement.

Other Registration Rights Agreement Matters

 

  •   The term “Effectiveness Date” shall be defined to mean the date on which
the Sponsor Holders are no longer subject to any transfer restriction on the
sale of Registrable Securities pursuant to Section 2.14(a) of the Registration
Rights Agreement following the consummation of the Merger.

 

  •   The reference in Section 2.1(a)(i) of the Registration Rights Agreement to
the twelfth full calendar month after the consummation of an IPO shall be
replaced by a reference to the 150th day following the consummation of the
Merger.

 

  •   For the avoidance of doubt, Section 2.15 (Clear Market re: sales by the
Company) of the Registration Rights Agreement will not apply to the period
immediately following Merger.

Management Stockholders Agreement Matters

 

  •   Each Management Stockholder will continue to be subject to existing
transfer restrictions under Section 3.2(a) of the Management Stockholders
Agreement, subject to the following provisions:

 

  •   Each then-current employee will be permitted to sell into the market, in
any six-month period that begins on the 181st day following the closing of the
Merger or any six-month anniversary of the 181st day following the closing of
the Merger, up to the greater of (x) the amount remaining in the current fiscal
year under his or her “Individual Cap” as defined in the Management Stockholders
Agreement and (y) an amount equal to the Specified Percentage of the outstanding
shares of Class C Common Stock (and shares of Class C Common Stock underlying
options) owned by him or her at the date of closing of the Merger. “Specified
Percentage” means 30% for the first six-month period following the 180-day
lock-up, 20% for the second six-month period, 30% for the third period, and 20%
for the fourth period. Any amount of the Specified Percentage that is not used
in any six-month period may be carried forward to future periods.



--------------------------------------------------------------------------------

  •   After the 180-day period immediately following closing of the Merger,
former employees will be permitted to sell up to their Individual Cap on an
annual basis across market sales and any exercise of their put rights under the
Management Stockholders Agreement.

 

  •   The transfer restrictions of Section 3.2(a) of the Management Stockholders
Agreement as well as rights to sell shares of Class C Common Stock to the
Company will terminate on the two-year anniversary of the 180th day following
the closing of the Merger (or, if earlier, as provided in the next sentence).

 

  •   Per existing terms of the Management Stockholders Agreement, upon the
first underwritten registered offering of shares of Class C Common Stock
(subject to any applicable lock-up period as provided in Section 3.2(a)), the
foregoing transfer restrictions as well as rights to sell shares of Class C
Common Stock to the Company terminate.

 

  •   Notwithstanding the foregoing, equity awards granted after closing of the
Merger will not be subject to the foregoing restrictions but rather to the terms
of such grants.

 

  •   The liquidity program under Section 4.5 and call rights under Section 4.3
of the Management Stockholders Agreement will terminate upon closing of the
Merger.



--------------------------------------------------------------------------------

Exhibit C

FORM OF

SPOUSAL CONSENT

In consideration of the execution of that certain Voting and Support Agreement,
dated as of July 1, 2018 (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “Agreement”) by and among
Dell Technologies Inc., Michael S. Dell, Susan Lieberman Dell Separate Property
Trust, MSDC Denali Investors, L.P., MSDC Denali EIV, LLC, Silver Lake Partners
III, L.P., Silver Lake Partners IV, L.P., Silver Lake Technology Investors III,
L.P., Silver Lake Technology Investors IV, L.P., SLP Denali Co-Invest, L.P. and
any other Persons who become a party thereto in accordance with the thereof, I,
Susan Lieberman Dell, the spouse of Michael S. Dell, who is a party to the
Agreement, do hereby join with my spouse in executing the foregoing Agreement
and do hereby agree to be bound by all of the terms and provisions thereof. I
also agree that all interests I may have in the Covered Shares shall be subject
to the Agreement, whether such interest may be separate property or community
property pursuant to community property laws or similar laws relating to marital
property in effect in the state or province of my or our residence as of the
date of signing this consent. Capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Agreement.

Dated as of July 1, 2018

 

/s/ Susan Lieberman Dell

Susan Lieberman Dell